MEMORANDUM**
Edgardo Delgado-Aguilera appeals his guilty-plea conviction and 46-month sentence for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326(a).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Delgado-Aguilera has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. No pro se supplemental brief has been filed. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief.
Accordingly, we GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.